Exhibit 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into
this 22 day of June, 2015 (the “Effective Date”), by and between IMK GROUP,
INC., a Delaware corporation (“Assignor”), and BUDDY YOUNG, an individual,
(“Assignee”), with respect to the following:

 

RECITALS

WHEREAS:

 

A.     Assignor is in the business of manufacturing and distributing cosmetics
products;

 

B.     Since 2008 Assignor has also been in the business of producing and
distributing self–improvement, educational and workforce training videos
(“Legacy Business”);

 

C.     Assignor no longer wishes to conduct the Legacy Business;

 

D.     Assignee wishes to purchase and acquire from Assignor, and Assignor
wishes to sell and transfer to Assignee, all of Assignor’s assets related
exclusively to the Legacy Business (“Legacy Assets”) in exchange for the
assumption by Assignee of all of the liabilities related exclusively to the
Legacy Business (“Legacy Liabilities”); and

 

E.     The parties wish to set forth in this Agreement the terms and conditions
of the purchase and sale of the Legacy Assets and the assignment and assumption
of the Legacy Liabilities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.     Transfer of Assets and Assignment and Assumption of Liabilities.

 

a.     Transfer of Assets. Effective as of the Effective Date, Assignor hereby
grants, conveys, assigns and transfers to Assignee, and Assignee hereby accepts
the grant, conveyance, assignment and transfer, of all of Assignor’s right,
title and interest in and to all of the Legacy Assets including, but not limited
to, the following:

 

(1)      Intellectual Property.      All of the Assignor’s right, title and
interest in all trademarks, trade names, copyrights, service marks, internet
domain names, websites and licenses relating to the Legacy Business, including
but not limited to those listed below:

 

  (a)    Advanced Knowledge trade name; and        

(b)

All rights and title to the self-improvement, education and training videos
produced by Advanced Knowledge, including but not limited to, the titles listed
below:

          Twelve Angry Men: Teams That Don't Quit; The Cuban Missile Crisis: A
Case Study in Decision Making and Its Consequences; It’s a Wonderful Life:
Leading Through Service; How Do You Put A Giraffe Into A Refrigerator?;
Teamspeak: How To Ask Positive Questions; What It Really Takes To Be A World
Class Company; Generation Why; Workteams and the Wizard of Oz; Pit Crew
Challenge; and Character in Action;

 

 
 

--------------------------------------------------------------------------------

 

 

(2)     Contracts. All of the Assignor's right, title and interest in and to
production and distribution agreements and contracts relating to the Legacy
Business (the “Agreements”);

 

(3)     Personal Property and Fixtures. All furniture, production equipment,
computer equipment, other equipment, hardware, other tangible personal property
and any fixtures located at 17337 Ventura Boulevard, Suite 312, Encino,
California 91316;

 

(4)     Office and Equipment Leases. All of Assignor's right, title and interest
as lessee in and to that leased office space located at 17337 Ventura Boulevard,
Suite 312, Encino California, 91316 (“Legacy Office”) and any and all all leased
equipment located at the Legacy Office;

 

(5)     Inventory. All inventory relating to the Legacy Business;

 

(6)     Accounts Receivable. All accounts receivable relating to the Legacy
Business;

 

(7)     Royalties. All of Assignor’s right, title and interest in royalties
relating to the Legacy Business;

 

(8)     Bank Accounts. The Advanced Knowledge Bank of America checking account,
the account number for which is set out in that separate Confidential Disclosure
Schedule dated as of the Effective Date (“Legacy Bank Account”) and all funds in
the Legacy Bank Account; and

 

(9)     All Other Assets. Any and all other assets of Assignor relating to the
Legacy Business, whether or not specifically referred to in any of the preceding
paragraphs of this Section 1.

 

b.     Assignment and Assumption of Liabilities. In exchange for and in full
consideration of the sale and transfer of assets from Assignor to Assignee
provided for in Section 1.a., effective as of the Effective Date, Assignor
hereby assigns, and Assignee hereby accepts the assignment of and irrevocably
and unconditionally assumes, all of the Legacy Liabilities, including but not
limited to all operating and other expenses, accounts payable, taxes payable,
debts owed and other liabilities of any kind relating exclusively to the Legacy
Business.

 

2.     No Further Conveyance Necessary. This Agreement shall effectively
transfer and convey all of the interest in the Legacy Assets from Assignor to
Assignee without any further documents of conveyance. Likewise, this Agreement
shall fully evidence the assumption of all of the Legacy Liabilities by Assignee
without any further instrument of conveyance or assumption. Notwithstanding the
forgoing, Assignor and Assignee agree to execute and deliver such further
documents and instruments, and to do all such further acts and things, as may be
necessary to carry out the full intent and meaning of this Agreement and to
effect the transactions contemplated by this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

3.     Representations of Assignor. Assignor represents and warrants as follows
as of the Effective Date:

 

a.     Organization. Assignor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate powers necessary to own its property and to carry on its business as
now conducted and as proposed to be conducted.

 

b.      Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Assignor. This
Agreement constitutes the valid and binding obligation of Assignor, enforceable
against it in accordance with its terms.

 

c.     No Breach. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not violate, result in
any breach of, or constitute a default under (1) Assignor's Certificate of
Incorporation or Bylaws, (2) any material agreement to which Assignor is a party
or by which Assignor is bound, (3) any order, judgment, injunction or decree of
any court, arbitrator or governmental agency binding upon Assignor or by which
any of' Assignor’s material assets are bound, or (4) any law, rule or regulation
applicable to Assignor.

 

d.     Title to Property. Assignor will transfer to Assignee on the Effective
Date good and marketable title to the Legacy Assets, free and clear of
mortgages, pledges, charges or encumbrances (other than the Legacy Liabilities).

 

e.     Effects of Representations. The representations and warranties of
Assignor set forth in Section 3 are made solely for the purpose of this
Agreement and shall not (1) survive the consummation of the transactions
contemplated by this Agreement, (2) inure to the benefit of, or be enforceable
by or against, either the successors or permitted assigns of the parties hereto
or any other person, or (3) give rise to any action or claim against Assignor,
including, without limitation, any action for negligent misrepresentation.

 

4.     Representations of Assignee. Assignee represents and warrants as follows
as of the Effective Date:

 

a.      Legal Capacity. Assignee is of legal age and capacity with the full
right, power, capacity and authority to enter into this Agreement and to perform
his duties and obligations hereunder. This Agreement constitutes the valid and
binding obligation of Assignee, enforceable against him in accordance with its
terms.

 

b.     No Breach. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not violate, result in
any breach of, or constitute a default under (1) any material agreement to which
Assignee is a parry or by which Assignee is hound, (2) any order, judgment,
injunction or decree of' any court, arbitrator or governmental agency binding
upon Assignee or by which any of Assignee’s material assets are bound, or (3)
any law, rule or regulation applicable to Assignee.

 

c.     Effect of Representations. The representations and warranties of Assignee
set forth in Section 4 arc made solely for the purpose of this Agreement and
shall not (1) survive the consummation of the transactions contemplated by this
Agreement, (2) inure to the benefit of, or he enforceable by or against, either
the successors or permitted assigns of the parties hereto or any other person,
or (3) give rise to any action or claim against Assignee, including, without
limitation, any action for negligent misrepresentation.

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Indemnification. The Assignor and Assignee agree to indemnify and hold
harmless each other as follows:

 

a.      Assignor shall indemnify, defend and hold harmless Assignee and his
employees and agents, from and against any and all losses, costs, expenses,
liabilities, demands, suits, damages, actions or claims (including attorneys'
fees) (collectively, “Claims” and individually, each a “Claim”) arising out of
or relating to, whether directly or indirectly, any breach or violation of any
covenant or obligation of Assignor under this Agreement.

 

b.     Assignee shall indemnify, defend and hold harmless Assignor and its
directors, officers, employees and agents from any and all Claims arising out of
or relating to, whether directly or indirectly: (i) the Legacy Business,
including, but not limited to, the Legacy Liabilities; and (ii) any breach or
violation of any covenant or obligation of Assignor under this Agreement.

 

c.     Promptly after receipt of notice of the commencement of any Claims in
respect of which indemnity may be sought against the other party hereunder
(“Indemnifying Party”), the party seeking indemnity hereunder (“Indemnified
Party”) will notify the Indemnifying Party in writing of the commencement
thereof and the Indemnifying Party shall, subject to the provisions stated
below, assume the defense of such Claim (including the employment of counsel who
shall be counsel reasonably satisfactory to the Indemnified Party), and the
payment of expenses insofar as such Claim shall relate to any alleged liability
in respect of which indemnity as available. The Indemnified Party shall have the
right to employ separate counsel in any action and to participate in the defense
thereof, but the expenses of such counsel shall not be at the expense of the
Indemnifying Party unless the Indemnifying Party has specifically authorized the
employment of that counsel.

 

d.     The Indemnified Party shall not settle or compromise or consent to the
entry of any judgment in respect of any Claim for which indemnity may be sought
from an Indemnifying Party without first obtaining the written consent of the
Indemnifying Party. If the Indemnified Party enters into any settlement,
compromise or consent with respect to any Claim without first obtaining the
written consent of the Indemnifying Party, the Indemnified Party shall no longer
be entitled to seek any indemnity hereunder from the Indemnifying Party with
respect to such Claim.

 

6.     Miscellaneous.

 

a.     Assignment. No assignment or transfer of any interest, right or
obligation of any party hereunder shall be allowed without the prior written
consent of both parties to this Agreement.

 

b.     Amendments. This Agreement may not he amended, supplemented or otherwise
modified except in writing signed by or on behalf of each party hereto.

 

 
4

--------------------------------------------------------------------------------

 

 

c.     Severability. In the event that any provision of this Agreement shall be
held to be invalid, illegal or unenforceable, in whole or in part, such
invalidity, illegality or unenforceability shall not in any way affect the
validity of the other provisions of this Agreement and such other provisions
shall remain in full force and effect.

 

d.     Governing Law. The laws of the State of California shall govern this
Agreement.

 

e.     Survival of Obligations. The covenants, agreements and obligations of
Assignor and Assignee set forth in this Agreement shall survive the consummation
of the transactions contemplated in this Agreement.

 

f.     Time of the Essence. Time shall be of the essence of this Agreement.

 

g.     Counterparts. This Agreement may be signed in as many counterparts as may
be necessary, each of which so signed shall be deemed to be an original, and
such counterparts together shall constitute one and the same instrument and ,
notwithstanding the date of execution, shall be deemed to bear the date first
set forth above.

 

 

-- INTENTIONALLY LEFT BLANK --

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals as of the day and year first above written.

 

“Assignor”

 

IMK GROUP, INC., a Delaware corporation

 

 

By:           /s/ Rak Gu Kim

______________________________________

Name: Rak Gu Kim

Title: Chief Financial Officer, Treasurer and Secretary

 

 

“Assignee”

 

BUDDY YOUNG, an Individual

 

 

By:          /s/ Buddy Young

______________________________________

Buddy Young

 

 

6